Citation Nr: 0318492	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  97-03 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for sleep 
apnea, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for 
traumatic arthritis of the left ankle with limitation of 
motion, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for 
gastroesophageal reflux disease with hiatal hernia, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a compensable disability rating for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


REMAND

On October 24, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations: (a) A 
gastrointestinal (GI) examination should be 
conducted by an appropriate specialist to 
determine the nature and extent of severity of 
the veteran's service-connected 
gastroesophageal reflux disease with hiatal 
hernia.  (b) an orthopedic examination should 
be conducted by an orthopedic surgeon or other 
appropriate medical specialist in order to 
determine the nature and extent of the 
service-connected left ankle disorder.  (c) a 
respiratory examination should be conducted by 
an appropriate specialist to determine the 
nature and extent of severity of sleep apnea.  
(d) a dermatological examination to determine 
the nature and severity of seborrheic 
dermatitis.  
The claims file and a separate copy of this 
development memo must be made available to and 
reviewed by each examiner prior and pursuant 
to conduction of the requested examinations.  
Each examiner must annotate the examination 
report that the claims file was in fact made 
available for review in conjunction with 
his/her examination.  All indicated tests and 
studies should be performed.
Note: The orthopedic surgeon is requested to 
report the range of motion of the left ankle 
in degrees of arc with an explanation as to 
what is the normal range of motion of the 
ankle.  The examiner should specifically 
comment upon the extent, if any, to which 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran, results in functional loss.  The 
examiner should carefully elicit all of the 
veteran's subjective complaints concerning his 
left ankle and provide an opinion as to 
whether there is adequate pathology present to 
support each of the veteran's subjective 
complaints and the level of severity of each 
complaint, including pain.  It is requested 
that the examiner also provide responses to 
the following questions:  
Does the service-connected left ankle cause 
weakened movement, excess fatigability, and 
incoordination, and if so, can the examiner 
comment on the severity of these 
manifestations on the ability of the appellant 
to perform average employment in a civil 
occupation?  
The examiner should comment on whether pain is 
visibly manifested on movement of the affected 
joint, and, if so, to what extent; the 
presence and degree of, or absence of, muscle 
atrophy is attributable to the service-
connected left ankle; the presence or absence 
of changes in the condition of the skin 
indicative of disuse due to the service-
connected disability; or the presence or 
absence of any other objective manifestation 
that would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected left ankle.  The examiner 
should also comment on whether there are other 
objective indications of the extent of the 
veteran's pain, such as the medication he is 
taking or the type of any treatment he is 
receiving.  Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.
If the veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to the 
date the examination was scheduled and the 
address to which notification was sent.

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


